Citation Nr: 0203547	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for ankylosis of 
the left elbow with degenerative changes, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for a right elbow 
disability as secondary to service-connected ankylosis of the 
left elbow with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to March 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied an evaluation greater than 10 
percent for the veteran's ankylosis of the left elbow with 
degenerative changes, and denied entitlement to service 
connection for a right elbow disability as secondary to the 
service-connected ankylosis of the left elbow with 
degenerative changes.

The Board is taking additional development on the issue of 
entitlement to service connection for a right elbow 
disability as secondary to service-connected left elbow 
ankylosis with degenerative changes, pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Red. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of this increased rating claim.


2.  Left elbow ankylosis with degenerative changes is 
productive of pain on motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
elbow ankylosis with degenerative changes have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5205-5209 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As far as the duty to notify, the veteran has been notified 
of the criteria pertaining to evaluating his left elbow 
disability in the November 1999 rating decision, the December 
1999 statement of the case, and the April 2001 supplemental 
statement of the case.  Regarding the duty to assist, all 
identifiable medical evidence has been requested, and the 
veteran has been afforded VA examinations, the most recent of 
which was performed in March 2001.  Accordingly, the Board 
finds that the evidence of record is adequate to fairly 
decide the merits of this case and there is no prejudice to 
the veteran in adjudicating this claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)); Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Factual Background

The veteran's service medical records include a Report of 
Medical Board dated in August 1984 showing that the veteran 
had been seen over a long period of time for complaints of 
pain and locking in the left elbow.  The veteran was left-
handed.  He was diagnosed as having degenerative arthritis of 
the left elbow that existed prior to service, but had been 
aggravated thereby.  The Medical Board opined that the 
veteran's posttraumatic arthritis of the left elbow was 
painful, limited his range of motion on the dominant side, 
and interfered with his performance in the military.  The 
Board recommended that the veteran be found unfit for full 
duty.

In July 1985 the RO granted the veteran entitlement to 
service connection for ankylosis of the left elbow, major, 
and assigned a noncompensable evaluation.

X-rays taken at a VA examination in October 1988 revealed 
arthritic change involving the left elbow.

In a June 1989 rating decision, the RO increased the 
veteran's service-connected ankylosis of the left elbow with 
degenerative changes from 0 to 10 percent disabling.

Repeat X-rays of the veteran's left elbow were taken at a VA 
facility in May 1991 revealed mild degenerative change and 
probable small loose body.

A VA operative report dated in May 1992 shows that the 
veteran underwent exploration of the left elbow and removal 
of a foreign body of the left elbow.  


In July 1999, the veteran filed a claim for an increased 
evaluation for his left arm disability.  He said that the 
disability had progressively worsened.

A VA examination was performed in August 1999 at which time 
the veteran reported that he was a maintenance man for the 
United States Postal Service.  He said that he experienced 
slight temporary improvement in his left elbow symptomatology 
following surgery (in May 1992), but no sustained relief.  He 
lost approximately two weeks of work a year due to pain and 
swelling in his left elbow.  He also said that at the present 
time he was on limited duty for a right arm condition.  He 
said that due to the pain in his left elbow, he used his 
right hand as much as possible.  He was left-handed.  The 
examiner said that the veteran had constant weakness in his 
left elbow.  Muscle strength was graded a 3/5 in flexion and 
extension.  He had marked fatigability in the morning.  Poor 
endurance and functional loss dictated that he had diminished 
capacity to perform all sports.  He had pain when driving.  
He was unable to perform most household activities and was 
unable to perform any significant lifting activities.  Range 
of motion findings showed that the veteran was able to fully 
flex the elbow to 160 degrees, but noticed pain at 130 
degrees.  All movements were painful, but when he attempted 
to extend his elbow, he lacked 20 degrees of full extension.  
There was no palpable crepitation with flexion and extension 
of the elbow.  Complete extension of the left elbow was 
limited by structural changes and not by pain.  The left 
elbow was diffusely tender, but there was no evidence of soft 
tissue swelling or joint effusion.  Forearm supination was 
performed to 85 degrees and forearm pronation was performed 
to 80 degrees.  Over the posterior aspect of the elbow, there 
was a vertebral scar which measured four inches in length, 
was well-healed, non-tender, not adherent to the underlying 
tissue, and no evidence of inflammation or keloid formation.  
An X-ray that was taken of the left elbow showed mild 
degenerative joint disease.  The diagnosis was post traumatic 
ankylosis and degenerative joint disease of the left elbow.  

In September 1999, the veteran submitted a statement saying 
that his left arm was constantly sore and that the strength 
didn't seem to be there.  He also said that he had to use all 
of his sick and vacation time due to his right and left 
elbows.

In a November 1999 rating decision, the RO continued a 10 
percent rating for ankylosis of the left elbow with 
degenerative changes.

In his substantive appeal dated in July 2000, the veteran 
said that he had constant pain in his left elbow and that his 
left elbow was always stiff and had a limited range of 
motion.

At a hearing at the RO in October 2000, the veteran testified 
that he had recently switched positions at his job at the 
post office from that of a clerk to a custodian because he 
could no longer perform any lifting.  His left arm was 
constantly sore and he had to give up numerous activities 
with his children.  He had become very dependent on his right 
arm.  He said that his left arm locked in different 
positions, but most of the time it locked at an angle 
requiring him to really move his body to get a swinging 
motion going.  The elbow stayed in a locked position for 
hours and this occurred three to four times a month.  He said 
that no one at work had ever bothered him when his elbow 
locked up.  He said that the pain started in the inside of 
the elbow and radiated down to his fingers.  He said that he 
was left-handed and couldn't use the left hand like he used 
to.  He said that he had problems releasing things from a 
grasp with his left hand.

In March 2001, the veteran underwent a VA neurological 
examination where he reported some mild pins and needles 
sensation on his entire left arm radiating into digits three 
and four.  He said it was worse in the morning when he first 
got up.  Findings revealed a normal sensory exam in the hands 
and arms bilaterally and normal reflexes.  Tone and bulk were 
normal.  Strength was normal bilaterally.  There were marked 
callouses and well defined muscles.  The examiner opined that 
there was no evidence of peripheral nerve disease.  There was 
mild paresthesias of little significance. 

A VA orthopedic examination report dated in March 2001 
included the veteran's complaints of left elbow pain, 
weakness, stiffness, swelling, heat, redness and giving out.  
He also complained that of fatigable and lacked endurance.  
He had no episodes of dislocation or recurrent subluxation.  
On exam, there was no evidence of painful motion, fatigue, 
weakness, lack of endurance with repetitive use, redness, 
heat, guarding of movements, abnormal movements, edema, 
effusion or instability.  The veteran's deltoids, biceps, 
triceps, wrist extensors and flexors were 5/5 bilaterally, 
with normal bulk, with good finger-nose-finger and heel-knee-
shin.  Range of motion at the elbows was normal bilaterally 
with elbow flexion of 0 to 145 degrees, forearm supination 0 
to 85 degrees, forearm pronation of 0 to 80 degrees.  He had 
marked callouses of the hands bilaterally.  He also had very 
well defined muscles throughout the arms and hands.  In 
providing an impression, the examiner said that the veteran 
had no evidence of weakness on exam and no fatigability in 
Deluca testing.  He said that the veteran had marked 
callouses which was evidence that he had no limitation of 
upper extremity strength or activity, due to his elbow 
problems.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. §4.3 (2001).

The Court has expounded on the necessary evidence required 
for a full evaluation of musculoskeletal disabilities.  In 
Deluca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims  held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  As a musculoskeletal 
disability, the veteran's left elbow disability must be 
considered in light of the Court's guidelines in Deluca.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is to be rated based on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group or minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.  The 
veteran is currently in receipt of a 10 percent evaluation 
under this code due to arthritis and painful motion.  

The criteria for limitation of motion of the forearm is found 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5206 for limitation 
of flexion, 5207 for limitation of extension, and 5208 for 
limitation of flexion and extension to a specified degree.  
Under Code 5206, a 0 percent evaluation is warranted for 
flexion limited to 110 degrees, a 10 percent evaluation is 
warranted for flexion limited to 100 degrees, and a 20 
percent evaluation is warranted for flexion limited to 90 
degrees.  

Under Code 5207, a 10 percent evaluation is warranted for 
extension limited to either 45 or 60 degrees, and a 20 
percent evaluation is warranted for extension limited to 75 
degrees. 

Diagnostic Code 5208 provides for a 20 percent evaluation 
when flexion is limited to 100 degrees and extension is 
limited to 45 degrees.

Findings at VA examinations in August 1999 and March 2001 
reveal that the veteran had full or nearly full range of 
motion in the left arm.  He had full flexion of at least 0 to 
145 degrees, lacked 20 degrees of extension, and had full 
forearm supination to 85 degrees and pronation to 80 degrees.  
See 38 C.F.R. § 4.71, Plate I (2001).  Thus, under the actual 
limitation of motion codes, not only does the veteran not 
meet the criteria for a higher than 10 percent evaluation, he 
does not even meet the criteria for a 0 percent evaluation.  
See Codes 5206 - 5208. 

A higher that 10 percent evaluation under Codes 5206-5208 is 
also not warranted based on functional loss since the 
examiner from a recent VA examination in March 2001 negated 
functional loss/Deluca findings.  More specifically, the 
examiner said that there was no evidence of weakness on 
examination, no evidence of fatigability in Deluca testing, 
and no evidence of painful motion.  See 38 C.F.R. § 4.45; 
VAOPGCPREC 9-98; Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).

Although the veteran is service-connected for left elbow 
ankylosis, his disability does not meet the specified 
criteria for a higher evaluation under Diagnostic Code 5205 
for left elbow ankylosis.  In other words, the medical 
findings do not show that he has favorable ankylosis at an 
angle between 90 degrees and 70 degrees to warrant a 40 
percent disability, or intermediate, at an angle of more than 
90 degrees, or between 70 and 50 degrees to warrant a 50 
percent evaluation.  Furthermore, the evidence does not show 
that he has unfavorable ankylosis at an angle of less than 50 
degrees, or with complete loss of supination or pronation.  
38 C.F.R. § 4.71a.

Another diagnostic code pertaining to elbow disabilities is 
Code 5209.  Under this code, a 20 percent rating is warranted 
for joint fracture of the elbow with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius.  Since there is no evidence that the veteran has 
marked cubitus varus, cubitus valgus deformity or with 
unuinted fracture of head of radius, this code is not 
applicable.

Lastly, there is no showing that the veteran's left elbow 
disability presents so exceptional or so unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 10 percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  Specifically, the record is devoid of evidence 
showing that the veteran's left elbow disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  The veteran 
contends that his left elbow problems have adversely affected 
his job performance and he has had to use all of his sick 
leave for his left and right elbow problems.  However, it 
should be remembered that, generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.2.  
Moreover, the veteran predominantly relates the majority of 
his work and financial problems to his nonservice-connected 
right elbow disability rather than his left elbow disability.  
In this regard, he said that he had to take leave without pay 
due to his right elbow and that his right elbow has caused 
major financial hardships.  In view of this and the lack of 
evidence that the veteran's service-connected left elbow 
disability has required frequent periods of hospitalization 
or has otherwise rendered impractical the application of the 
regular schedular standards, the Board is not required to 
remand this claim to the RO for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Based on the foregoing, the veteran's left elbow arthritis 
and painful motion are properly evaluated as being 10 percent 
disabled.  The preponderance of the evidence is against an 
evaluation higher than 10 percent for service-connected 
ankylosis of the left elbow with degenerative changes.  
38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5003. 


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
elbow ankylosis with degenerative changes is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

